       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 1 of 15



1    Russell S. Thompson, IV (029098)
2    Thompson Consumer Law Group, PC
     5235 E. Southern Ave., D106-618
3    Mesa, AZ 85206
4
     Telephone: (602) 388-8898
     Facsimile: (866) 317-2674
5    rthompson@ThompsonConsumerLaw.com
6
     Attorneys for Plaintiff

7                            UNITED STATES DISTRICT COURT
8
                              FOR THE DISTRICT OF ARIZONA

9    David Dees, on behalf of himself and all) Case No.
     others similarly situated,              )
10
                                             ) CLASS ACTION COMPLAINT AND
11   Plaintiff,                              ) TRIAL BY JURY DEMAND
                                             )
12
            vs.                              )
13                                           )
     I.C. System, Inc.,                      )
14
                                             )
15   Defendant.
16
                                     NATURE OF ACTION
17
           1.     Plaintiff David Dees (“Plaintiff”) brings this class action on behalf of
18

19   himself and all others similarly situated against Defendant I.C. System, Inc.
20
     (“Defendant”) pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
21
     § 1692 et seq.
22

23                       JURISDICTION, STANDING, AND VENUE
24         2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.
25
     § 1331.
26

27         3.     Plaintiff has Article III standing to bring this action, as it seeks to redress

28   conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress



                                        Class Action Complaint - 1
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 2 of 15



1    has made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S.
2
     Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well
3

4
     positioned to identify intangible harms that meet minimum Article III requirements,” and

5    thus “may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries
6
     that were previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S.
7

8
     555, 578 (1992)); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL

9    3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the protections of the FDCPA,
10
     Congress determined, the ‘[e]xisting laws and procedures for redressing these injuries are
11
     inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).
12

13          4.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
14
     the acts and transactions giving rise to Plaintiff’s action occurred in this district, where
15
     Plaintiff resides in this district, and where Defendant transacts business in this district.
16

17                    THE FAIR DEBT COLLECTION PRACTICES ACT
18
            5.     Congress enacted the FDCPA in order to eliminate “abusive debt collection
19
     practices by debt collectors [and] to insure that those debt collectors who refrain from
20

21   using abusive debt collection practices are not competitively disadvantaged.” Clark v.
22   Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1179-80 (9th Cir. 2006) (citing
23
     15 U.S.C. § 1692(e)).
24

25          6.     To protect consumers and ensure compliance by debt collectors, “the

26   FDCPA is a strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger,
27
     LLC, 637 F.3d 939, 948 (9th Cir. 2011).
28




                                          Class Action Complaint - 2
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 3 of 15



1           7.     Strict liability enhances “the remedial nature of the statute,” and courts are
2
     “to interpret it liberally” to protect consumers. Clark, 460 F.3d at 1176.
3

4
            8.     In addition, by making available to prevailing consumers both statutory

5    damages and attorneys’ fees, Congress “clearly intended that private enforcement actions
6
     would be the primary enforcement tool of the Act.” Baker v. G.C. Servs. Corp., 677 F.2d
7

8
     775, 780-81 (9th Cir. 1982); see also Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d

9    1109, 1118 (9th Cir. 2014).
10
            9.     Violations of the FDCPA are assessed under the least sophisticated
11
     consumer standard which is “‘designed to protect consumers of below average
12

13   sophistication or intelligence,’ or those who are ‘uninformed or naïve,’ particularly when
14
     those individuals are targeted by debt collectors.” Gonzales v. Arrow Fin. Servs., LLC,
15
     660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Duffy v. Landberg, 215 F.3d 871, 874-75
16

17   (8th Cir. 2000)).
18
            10.    “An FDCPA Plaintiff need not even have actually been misled or deceived
19
     by the debt collector’s representation; instead, liability depends on whether the
20

21   hypothetical ‘least sophisticated debtor’ likely would be misled.” Tourgeman, 755 F.3d
22   at 1117-18 (emphasis in original).
23
            11.    “[B]ecause the FDCPA is a remedial statute aimed at curbing what
24

25   Congress considered to be an industry-wide pattern of and propensity towards abusing

26   debtors, it is logical for debt collectors—repeat players likely to be acquainted with the
27
     legal standards governing their industry—to bear the brunt of the risk.” Clark, 460 F.3d at
28
     1171-72; see also FTC v. Colgate–Palmolive Co., 380 U.S. 374, 393 (1965) (“[I]t does


                                          Class Action Complaint - 3
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 4 of 15



1    not seem unfair to require that one who deliberately goes perilously close to an area of
2
     proscribed conduct shall take the risk that he may cross the line.”) (internal quotations
3

4
     omitted).

5                                             PARTIES
6
            12.    Plaintiff is a natural person who at all relevant times resided in the State of
7

8
     Arizona, County of Maricopa, and City of Peoria.

9           13.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
10
            14.    Defendant is a corporation that at all relevant times was engaged, by use of
11
     the mails and telephone, in the business of attempting to collect a “debt” from Plaintiff,
12

13   as defined by 15 U.S.C. § 1692a(5).
14
            15.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
15
                                   FACTUAL ALLEGATIONS
16

17          16.    Plaintiff is a natural person allegedly obligated to pay a debt.
18
            17.    Plaintiff’s alleged obligation arises from a transaction in which the money,
19
     property, insurance, or services that are the subject of the transaction were incurred
20

21   primarily for personal, family, or household purposes – namely, personal cell phone
22   services (the “Debt”).
23
            18.    Defendant uses instrumentalities of interstate commerce or the mails in a
24

25   business the principal purpose of which is the collection of any debts.

26          19.    Defendant regularly collects or attempts to collect, directly or indirectly,
27
     debts owed or due, or asserted to be owed or due, another.
28




                                         Class Action Complaint - 4
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 5 of 15



1           20.    In connection with the collection of the Debt, Defendant sent Plaintiff a
2
     letter dated May 16, 2019.
3

4
            21.    A true and accurate copy of Defendant’s May 16, 2019 letter to Plaintiff is

5    attached as “Exhibit A.”
6
            22.    Defendant’s May 16, 2019 letter was its initial communication with
7

8
     Plaintiff with respect to the Debt.

9           23.    Defendant’s May 16, 2019 letter purported to contain the notices required
10
     in an initial communication under 15 U.S.C. § 1692g(a).
11
            24.    Defendant’s May 16, 2019 letter identified the balance of the Debt as
12

13   $675.95.
14
            25.    In connection with the collection of the Debt, Defendant sent Plaintiff a
15
     subsequent letter dated July 1, 2019.
16

17          26.    A true and accurate copy of Defendant’s July 1, 2019 letter to Plaintiff is
18
     attached as “Exhibit B.”
19
            27.    Defendant’s July 1, 2019 letter identified the balance of the Debt as
20

21   $685.82.
22          28.    However, this amount is $9.87 more than the balance of the Debt identified
23
     in Defendant’s May 16, 2019 letter. Compare Exhibit A, with Exhibit B.
24

25          29.    Defendant’s May 16, 2019 letter, therefore, failed to inform Plaintiff that

26   the Debt would increase due to accrued interest, fees, or other charges.
27

28




                                           Class Action Complaint - 5
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 6 of 15



1           30.     Defendant’s May 16, 2019 letter is, thus, misleading to the consumer who
2
     could readily conclude that the total account balance stated as due was due at any time,
3

4
     when in fact it was not, and was subject to adjustment on a periodic basis.

5           31.     Whether the Debt was subject to accrual of interest or other charges is
6
     information material to the consumer in that it impacts their ability to intelligently choose
7

8
     their response to the collection activity.

9           32.     The omission of the fact that the Debt was subject to accrual of interest or
10
     other charges is material in spite of the discount offered in its July 1, 2019 letter, given
11
     Defendant’s acknowledgement that the creditor may require full payment of the balance
12

13   before Plaintiff is allowed to re-establish service with the creditor.
14
            33.     The omission of that material information is especially prejudicial to the
15
     consumer where the increase in the balance is only revealed to the consumer after the 30-
16

17   day time period to dispute the Debt, or any portion of the Debt, has expired.
18
            34.     Defendant’s omission of material information in its May 16, 2019 initial
19
     communication would deceive or mislead the least sophisticated consumer as to the
20

21   character and amount of the Debt.
22          35.     Thus, Defendant’s May 16, 2019 initial written communication failed to
23
     clearly and effectively state the amount of the Debt as required pursuant to 15 U.S.C. §
24

25   1692g(a)(1).

26                               CLASS ACTION ALLEGATIONS
27
            36.     Plaintiff repeats and re-alleges all factual allegations above.
28




                                          Class Action Complaint - 6
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 7 of 15



1           37.    Defendant’s May 16, 2019 letter is based on a form or template used to
2
     send an initial collection letter to consumers (the “Template”).
3

4
            38.    The Template fails to inform the consumer that the alleged obligation will

5    increase due to accrued interest, fees, or other charges.
6
            39.    Defendant has used the Template to send an initial collection letters to over
7

8
     40 individuals in the State of Arizona within the year prior to the filing of the original

9    complaint in this matter where the alleged obligation was subject to increase due to
10
     accrued interest, fees, or other charges.
11
            40.    Plaintiff brings this action on behalf of himself and all others similarly
12

13   situated. Specifically, Plaintiff seeks to represent the following class of individuals:
14
            All persons with an Arizona address to whom Defendant sent an initial
15          collection letter based upon the Template, within one year before the date
            of the original complaint in connection with the collection of a debt, where
16
            the debt was subject to increase due to accrued interest, fees, or other
17          charges.
18
            41.    The class is averred to be so numerous that joinder of members is
19
     impracticable.
20

21          42.    The exact number of class members is unknown to Plaintiff at this time and
22   can be ascertained only through appropriate discovery.
23
            43.    The class is ascertainable in that the names and addresses of all class
24

25   members can be identified in business records maintained by Defendant.

26          44.    There exists a well-defined community of interest in the questions of law
27
     and fact involved that affect the parties to be represented. These common questions of
28
     law and fact predominate over questions that may affect individual class members. Such


                                          Class Action Complaint - 7
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 8 of 15



1    issues include, but are not limited to: (a) the existence of Defendant’s identical conduct
2
     particular to the matters at issue; (b) Defendantss violations of the FDCPA; (c) the
3

4
     availability of statutory penalties; and (d) attorneys’ fees and costs.

5           45.    Plaintiff’s claims are typical of those of the class he seeks to represent.
6
            46.    The claims of Plaintiff and of the class originate from the same conduct,
7

8
     practice, and procedure on the part of Defendant. Thus, if brought and prosecuted

9    individually, the claims of the members of the class would require proof of the same
10
     material and substantive facts.
11
            47.    Plaintiff possesses the same interests and has suffered the same injuries as
12

13   each class member. Plaintiff asserts identical claims and seeks identical relief on behalf
14
     of the unnamed class members.
15
            48.    Plaintiff will fairly and adequately protect the interests of the class and has
16

17   no interests adverse to or which directly and irrevocably conflict with the interests of
18
     other members of the class.
19
            49.    Plaintiff is willing and prepared to serve this Court and the proposed class.
20

21          50.    The interests of Plaintiff are co-extensive with and not antagonistic to those
22   of the absent class members.
23
            51.    Plaintiff has retained the services of counsel who are experienced in
24

25   consumer protection claims, as well as complex class action litigation, will adequately

26   prosecute this action, and will assert, protect and otherwise represent Plaintiff and all
27
     absent class members.
28




                                          Class Action Complaint - 8
       Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 9 of 15



1           52.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) in that
2
     Defendant has acted or refused to act on grounds generally applicable to the class,
3

4
     making final declaratory or injunctive relief appropriate.

5           53.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) in that the
6
     questions of law and fact that are common to members of the class predominate over any
7

8
     questions affecting only individual members.

9           54.    Moreover, a class action is superior to other methods for the fair and
10
     efficient adjudication of the controversies raised in this Complaint in that: (a) individual
11
     claims by the class members will be impracticable as the costs of pursuit would far
12

13   exceed what any one plaintiff or class member has at stake; (b) as a result, very little
14
     litigation has commenced over the controversies alleged in this Complaint and individual
15
     members are unlikely to have an interest in prosecuting and controlling separate
16

17   individual actions; and (c) the concentration of litigation of these claims in one forum
18
     will achieve efficiency and promote judicial economy.
19
                                       COUNT I
20
                            VIOLATION OF 15 U.S.C. § 1692e(2)(A)
21
            55.    Plaintiff repeats and re-alleges each and every factual allegation above.
22

23          56.    The FDCPA creates a broad, flexible prohibition against the use of

24   misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C. §
25
     1692e. See Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th
26

27
     Cir. 2002) (citing legislative history reference to the FDCPA’s general prohibitions which

28




                                         Class Action Complaint - 9
      Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 10 of 15



1    “will enable the courts, where appropriate, to proscribe other improper conduct which is
2
     not specifically addressed”).
3

4
            57.     Included as an example of conduct that violates section 1692e is the false

5    representation of the character, amount, or legal status of a debt. 15 U.S.C. §
6
     1692e(2)(A).
7

8
            58.     Thus, the plain-language of the FDCPA makes it clear that under the strict

9    liability framework, any false representation as to the amount of the debt is sufficient to
10
     show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir.
11
     2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false
12

13   claims, period.”); see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991, 995 (7th
14
     Cir. 2003) (“under § 1692e ignorance is no excuse”).
15
            59.     “[W]e hold that the FDCPA requires debt collectors, when they notify
16

17   consumers of their account balance, to disclose that the balance may increase due to
18
     interest and fees. We think that requiring such disclosure best achieves the Congressional
19
     purpose of full and fair disclosure to consumers that is embodied in Section 1692e. It also
20

21   protects consumers such as plaintiffs who may hold the reasonable but mistaken belief
22   that timely payment will satisfy their debts.” Avila v. Riexinger & Associates, LLC, 817
23
     F.3d 72, 76 (2d Cir. 2016).
24

25          60.     “If the debt collector is trying to collect only the amount due on the date the

26   letter is sent, then he complies with the [FDCPA] by stating the ‘balance’ due.” Brill v.
27
     Fin. Recovery Servs., Inc., No. 4:10-CV-3121, 2010 WL 5825480, at *5 (D. Neb. Nov.
28
     10, 2010) (quoting Chuway, 362 F.3d at 949).


                                          Class Action Complaint - 10
      Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 11 of 15



1           61.      However, if “the debt collector is trying to collect the listed balance plus
2
     the interest running on it or other charges, he should use” language which explains “that
3

4
     the amount owed may vary if not paid immediately because of interest, late charges, or

5    other charges that may apply as time passes . . . .” Id. at *5-6 (quoting Chuway, 362 F.3d
6
     at 949).
7

8
            62.      Defendant violated 15 U.S.C. § 1692e(2)(A) by falsely representing the

9    character, amount, or legal status of the Debt.
10
                WHEREFORE, Plaintiff prays for relief and judgment, as follows:
11
                  a) Determining that this action is a proper class action, certifying Plaintiff as a
12

13                   class representative under Rule 23 of the Federal Rules of Civil Procedure,
14
                     and designating this Complaint the operable complaint for class purposes;
15
                  b) Adjudging that Defendant violated 15 U.S.C. § 1692e(2)(A) with respect to
16

17                   Plaintiff and the class he seeks to represent;
18
                  c) Awarding Plaintiff and the class he seeks to represent actual damages
19
                     pursuant to 15 U.S.C. § 1692k(a)(1);
20

21                d) Awarding Plaintiff such additional damages as the Court may allow in the
22                   amount of $1,000, pursuant to § 1692k(a)(2)(B)(i);
23
                  e) Awarding all other class members such amount as the Court may allow,
24

25                   without regard to a minimum individual recovery, not to exceed the lesser

26                   of $500,000 or one percent of the net worth of the debt collector, pursuant
27
                     to 15 U.S.C. § 1692k(a)(2)(B)(ii);
28




                                           Class Action Complaint - 11
      Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 12 of 15



1                 f) Awarding Plaintiff and/or his counsel reasonable attorneys’ fees and costs
2
                     incurred in this action pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;
3

4
                  g) Awarding Plaintiff and the class he seeks to represent, pre-judgment and

5                    post-judgment interest as permissible by law; and
6
                  h) Awarding such other and further relief as the Court may deem proper.
7

8
                                         COUNT II
                               VIOLATION OF 15 U.S.C. § 1692e(10)
9
            63.      Plaintiff repeats and re-alleges each and every factual allegation above.
10

11          64.      Congress, recognizing that it would be impossible to foresee every type of
12
     deceptive collection misbehavior, expressly included in the FDCPA a catchall provision,
13
     prohibiting “[t]he use of any false representation or deceptive means to collect or attempt
14

15   to collect any debt or to obtain information concerning a consumer.” 15 U.S.C. §
16
     1692e(10).
17
            65.      The FDCPA is intended to be “comprehensive, in order to limit the
18

19   opportunities for debt collectors to evade the under-lying legislative intention,” and
20
     therefore the same conduct may violate multiple sections of the Act. Clark v. Capital
21
     Credit & Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006) (citing FTC
22

23   Official Staff Commentary on FDCPA, 53 Fed. Reg. 50097, 50101).

24          66.      Defendant violated 15 U.S.C. § 1692e(10) by using false, deceptive, or
25
     misleading representations or means in connection with the collection of the Debt.
26

27
            WHEREFORE, Plaintiff prays for relief and judgment, as follows:

28




                                          Class Action Complaint - 12
     Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 13 of 15



1              a) Determining that this action is a proper class action, certifying Plaintiff as a
2
                  class representative under Rule 23 of the Federal Rules of Civil Procedure,
3

4
                  and designating this Complaint the operable complaint for class purposes;

5              b) Adjudging that Defendant violated 15 U.S.C. § 1692e(10) with respect to
6
                  Plaintiff and the class he seeks to represent;
7

8
               c) Awarding Plaintiff and the class he seeks to represent actual damages

9                 pursuant to 15 U.S.C. § 1692k(a)(1);
10
               d) Awarding Plaintiff such additional damages as the Court may allow in the
11
                  amount of $1,000, pursuant to § 1692k(a)(2)(B)(i);
12

13             e) Awarding all other class members such amount as the Court may allow,
14
                  without regard to a minimum individual recovery, not to exceed the lesser
15
                  of $500,000 or one percent of the net worth of the debt collector, pursuant
16

17                to 15 U.S.C. § 1692k(a)(2)(B)(ii);
18
               f) Awarding Plaintiff and/or his counsel reasonable attorneys’ fees and costs
19
                  incurred in this action pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;
20

21             g) Awarding Plaintiff and the class he seeks to represent, pre-judgment and
22                post-judgment interest as permissible by law; and
23
               h) Awarding such other and further relief as the Court may deem proper.
24

25                                    COUNT III
                            VIOLATION OF 15 U.S.C. § 1692g(a)(1)
26

27
         67.      Plaintiff repeats and re-alleges each and every factual allegation above.

28




                                        Class Action Complaint - 13
      Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 14 of 15



1           68.       A key provision of the FDCPA is § 1692g, which requires a debt collector
2
     to send, within five days of its initial communication with a consumer, a written notice
3

4
     which provides information regarding the debt and informs the consumer of his or her

5    right to dispute the validity of the debt, and/or request the name and address of the
6
     original creditor, within 30 days of receipt of the notice. See 15 U.S.C. § 1692g(a).
7

8
            69.       “It is not enough that the dunning letter state the amount of the debt that is

9    due. It must state it clearly enough that the recipient is likely to understand it.” Chuway
10
     v. Nat’l Action Fin. Servs., Inc., 362 F.3d 944, 948 (7th Cir. 2004).
11
            70.       Defendant violated 15 U.S.C. § 1692g(a)(1) by failing to meaningfully
12

13   convey to Plaintiff the amount of the Debt in its initial communication or within five days
14
     thereafter.
15
             WHEREFORE, Plaintiff prays for relief and judgment, as follows:
16

17                 a) Determining that this action is a proper class action, certifying Plaintiff as a
18
                      class representative under Rule 23 of the Federal Rules of Civil Procedure,
19
                      and designating this Complaint the operable complaint for class purposes;
20

21                 b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(1) with respect to
22                    Plaintiff and the class he seeks to represent;
23
                   c) Awarding Plaintiff and the class he seeks to represent actual damages
24

25                    pursuant to 15 U.S.C. § 1692k(a)(1);

26                 d) Awarding Plaintiff such additional damages as the Court may allow in the
27
                      amount of $1,000, pursuant to § 1692k(a)(2)(B)(i);
28




                                            Class Action Complaint - 14
      Case 2:19-cv-05212-MTL Document 1 Filed 09/18/19 Page 15 of 15



1                e) Awarding all other class members such amount as the Court may allow,
2
                    without regard to a minimum individual recovery, not to exceed the lesser
3

4
                    of $500,000 or one percent of the net worth of the debt collector, pursuant

5                   to 15 U.S.C. § 1692k(a)(2)(B)(ii);
6
                 f) Awarding Plaintiff and/or his counsel reasonable attorneys’ fees and costs
7

8
                    incurred in this action pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;

9                g) Awarding Plaintiff and the class he seeks to represent, pre-judgment and
10
                    post-judgment interest as permissible by law; and
11
                 h) Awarding such other and further relief as the Court may deem proper.
12

13                                        TRIAL BY JURY
14
           71.      Plaintiff is entitled to and hereby demands a trial by jury.
15
     Dated: September 18, 2019
16
                                                  Respectfully submitted,
17
                                                  s/ Russell S. Thompson, IV
18
                                                  Russell S. Thompson, IV (029098)
19                                                Thompson Consumer Law Group, PLLC
                                                  5235 E. Southern Ave., D106-618
20
                                                  Mesa, AZ 85206
21                                                Telephone: (602) 388-8898
                                                  Facsimile: (866) 317-2674
22                                                rthompson@ThompsonConsumerLaw.com
23

24                                                Attorneys for Plaintiff
25

26

27

28




                                          Class Action Complaint - 15
